Citation Nr: 1412911	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-41 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's appeal was previously remanded by the Board in June 2013.  The Veteran was scheduled for a Board Hearing on June 5, 2013.  The Veteran failed to appear for the hearing.  To date, he has not requested a new Board hearing; accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d) (2013).  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, the Board is constrained by the fact that proper adjudication of the claims requires additional development.  38 C.F.R. § 19.9 (2013).

Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  The regulation states that when the examination is scheduled in conjunction with an original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.158.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc. 38 C.F.R. § 3.655(a) (2013).

In the present case, pursuant to the Board's June 2013 remand instructions, the Veteran was scheduled for a VA examination in November 2013.  The Veteran failed to appear at the scheduled VA examination and the RO continued the denial of the Veteran's right ear hearing loss claim in a January 2014 Supplemental Statement of the Case.  A November 2013 report of general information indicates that the Veteran called to reschedule the November 2013 audio examination, and stated that he had family issues that prevented him from attending the originally scheduled examination.  The Veteran requested that the exam be rescheduled.  The Board finds the Veteran competent to report an event of which he has firsthand knowledge.  The Board finds no evidence of record that contradicts the Veteran's lay statement that he had a family issue, and no reason to doubt the Veteran's credibility as to the reported incident.  For these reasons, the Board finds that good cause has been shown for the Veteran's failure to report for the VA examination. 

Additionally, the Board's prior remand instructions were not complied with.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  In the Board's June 2013 remand, the Board instructed the RO/AMC to send a medical authorization to the Veteran for records from a private physician.  Based on a review of the evidence, the RO/AMC sent a generic duty to assist letter, and did not specifically request an authorization from Dr. Timothy Nash.  


Accordingly, the case is REMANDED for the following action:
	

1.  The Veteran should be asked to sign and return release forms authorizing VA to obtain any relevant outstanding private medical records.  Specifically, the Veteran should be asked to fill out an authorization form for Dr. Timothy Nash.  The Veteran should also be notified that he may submit any such records himself. 

The notification requirements of 38 C.F.R. § 3.159(c)(1)  should be followed with respect to any private medical evidence identified by the Veteran.  If these records cannot be obtained and there is no affirmative evidence that they do not exist, inform the Veteran of the records that could not be obtained, including what efforts were made to obtain them.  All efforts to obtain these records should be recorded in the claims folder.

2.  Reschedule the Veteran for an audiological evaluation by an examiner with sufficient expertise to determine the etiology of the claimed right ear hearing loss disability.

The entire claims folder must be made available to and reviewed by the examiner, and any indicated audiological studies should be performed. 

In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's hearing loss disability on his occupational functioning and daily activities.  An opinion should be provided as to whether it is at least as likely as not (50 percent or greater probability) that any current right ear hearing loss disability is a consequence of the perforation of the right ear the Veteran reportedly sustained while serving in Vietnam or is otherwise related to his period of military service.  Reasons and bases for all conclusions should be given.

Additionally, inform the Veteran that pursuant to 38 C.F.R. § 3.655, failure to report for an examination in conjunction with an original compensation claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record.

3.  Thereafter, readjudicate the claim for right ear hearing loss.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

